Order cancelling notice of pendency of action reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The purpose *785for which the action is brought must be determined from the complaint. (Wolinsky v. Okun, 111 App. Div. 536; Mills v. Bliss, 55 N. Y. 139.) The primary purpose of the complaint herein is to impress a trust in favor of the plaintiff upon a leasehold and is one of the causes of action authorizing the filing of a notice of pendency of action by section 120 of the Civil Practice Act. (Keating v. Hammerstein, 196 App. Div. 18; Weingarten v. Minskoff, 204 id. 750.) The additional relief sought by the plaintiff is incidental to the primary purpose of the complaint. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.